Citation Nr: 1627262	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  13-09 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected PTSD.

2. Entitlement to service connection for a lung condition, to include emphesymatous changes in the lungs, including as secondary to service-connected cardiovascular disability.

3. Entitlement to service connection for enlarged prostate, including as due to exposure to Agent Orange.

4. Entitlement to service connection for femoral aneurysm, right leg, including as secondary to cardiovascular disability.

5. Entitlement to service connection for basal cell carcinoma, including as due to exposure to Agent Orange.

6. Entitlement to service connection for malignant melanoma, including as due to exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969, including in the Republic of Vietnam where he received the Vietnam Campaign Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A Travel Board hearing was previously scheduled; however, at the request of the Veteran's spouse, the request was withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  Also during pendency of the appeal, an August 2015 RO rating decision granted claims for service connection for bilateral hearing loss and tinnitus, and so those matters are no longer before the Board. 

The Board modifies the issues of entitlement to service connection for a lung condition and femoral aneurysm to reflect the theories of secondary service connection based on the Veteran's service-connected cardiovascular disease.  See Robinson v. Peake, 21 Vet.App. 545, 552-54 (2008) (requiring the Board to "consider all issues either raised by the claimant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Additionally, the Board modifies the matter of entitlement to service connection for sleep apnea to include the theory of secondary service connection, as due to his existing service-connected PTSD, again, based on medical evidence indicating or suggesting that such an etiological relationship may exist.  Id.  These theories are to be addressed in the first instance on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board deems further development warranted before issuance of a decision          in this case.  More specifically, the Board has determined that VA medical examinations and opinions are warranted with regard to the issues on appeal.  See 38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet.App. 79, 83-84 (2006); 38 C.F.R. § 3.159(c)(4) (2015).  

First, the Board notes that there is evidence of record which indicates that the Veteran's lung condition (previously diagnosed, in part, as a pulmonary embolism) and femoral aneurysm could be related to the his service-connected cardiovascular disease.  See February 2016 Disability Benefits Questionnaire.  Additionally, the Veteran contends that service connection is warranted for enlarged prostate, basal cell carcinoma, and malignant melanoma due to his exposure to Agent Orange.  The Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, as a matter of law, Agent Orange exposure is presumed.  38 U.S.C.A. § 1116 (West 2014).  Although the conditions for which service connection is sought do not fall within the specific list of diseases presumed to be associated with exposure to herbicide agents, see 38 C.F.R. § 3.309(e), service connection can nevertheless be established with proof of actual direct causation, with competent evidence that exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994). Consequently, the Board will remand these claims for an examination and opinion to resolve this issue of etiology.  See generally, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Finally, with regard to the Veteran's claim for service connection for sleep apnea, the evidence of record suggests that the Veteran has sleep-related issues due to his service-connected PTSD.  Accordingly, the Board will remand the matter for a VA medical examination and opinion.    

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA treatment records, including from the Carl Vinson VA Medical Center (VAMC) in Dublin, Georgia.  Then associate all records obtained with the Veterans Benefits Management System (VBMS) electronic claims file.  

2. Schedule the Veteran for an examination regarding a lung condition and femoral aneurysm of the right leg.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm diagnoses of both a lung condition (claimed as emphesymatous changes in the lungs, but also previously diagnosed as pulmonary embolism) and femoral aneurysm right leg.                  The examiner should then opine as to whether each diagnosed condition at least as likely as not (50 percent or greater probability) was incurred in service or is otherwise etiologically related thereto, to include as due to the Veteran's presumed exposure to Agent Orange.  Next, opine as to whether the diagnosed disability is at least as likely as not (50 percent or greater probability) caused or aggravated (i.e., permanently worsened) by the Veteran's service-connected coronary artery disease.

The examiner must provide a fully reasoned and complete rationale for the opinion offered.  
3. Schedule an examination regarding the conditions of basal cell carcinoma, and malignant melanoma.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm diagnoses of both basal cell carcinoma and malignant melanoma (whether recently or more remotely manifested).  Then state whether the condition(s) diagnosed at least as likely              as not (50 percent or greater probability) were incurred  in service or are otherwise etiologically related thereto, to include as due to the Veteran's presumed exposure to Agent Orange.

The examiner must provide a fully reasoned and complete rationale for the opinion offered.  

4. Schedule an examination regarding the condition of enlarged prostate.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm diagnosis of an enlarged prostate and any similar pathology (whether recently or more remotely manifested).  Then state whether the condition diagnosed at least as likely              as not (50 percent or greater probability) was incurred in                     service or is otherwise etiologically related thereto, to include as due to the Veteran's presumed exposure to Agent Orange.

The examiner must provide a fully reasoned and complete rationale for the opinion offered.  

5. Schedule an examination for sleep apnea.  The VBMS and "Virtual VA" records databases must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should initially confirm diagnosis of sleep apnea (whether recently or more remotely manifested).  Then state whether the condition diagnosed at least as likely as not (50 percent or greater probability) was incurred in service or is otherwise etiologically related thereto, based on all medical documentation of record as well as the Veteran's relevant reported medical history.  Next, opine as to whether the diagnosed disability is at least as likely as not (50 percent or greater probability) caused or aggravated by the Veteran's service-connected PTSD.  Finally, in the event that the evidence establishes that a lung condition is of service origin (or is secondary to a service-connected disability), opine as to whether sleep apnea was caused or aggravated by any service-connected lung disorder.

The examiner must provide a fully reasoned and complete rationale for the opinion offered.  

6. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7. Then readjudicate the claims on appeal, in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

